PER CURIAM:
Larry Jordon filed a petition for writ of error coram vobis * pursuant to the All Writs Act, 28 U.S.C. § 1651 (2000), seek*598ing to compel the district court to address the merits of his prior 42 U.S.C. § 1983 (2000) action that was dismissed without prejudice. This writ is intended to correct convictions rather than to compel district court action in strictly civil proceedings. Cf Sawyer, 239 F.3d at 37. Moreover, Jordon has another available remedy, namely to file an appeal from the district court’s order. Cf. Pa. Bureau of Corr. v. U.S. Marshals Serv., 474 U.S. 34, 43, 106 S.Ct. 355, 88 L.Ed.2d 189 (1985). We therefore dismiss the petition for writ of error coram vobis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


 The terms "coram vobis” and "coram nobis” are used interchangeably in American jurisprudence. United. States v. Sawyer, 239 F.3d 31, 37 n. 4 (1st Cir.2001).